Name: Commission Regulation (EU) NoÃ 49/2011 of 20Ã January 2011 on the issue of licences for the import of preserved mushrooms in 2011
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  agricultural activity;  trade;  foodstuff
 Date Published: nan

 21.1.2011 EN Official Journal of the European Union L 18/22 COMMISSION REGULATION (EU) No 49/2011 of 20 January 2011 on the issue of licences for the import of preserved mushrooms in 2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) The quantities for which licence applications have been lodged by traditional importers and/or by new importers between 1 and 7 January 2011 pursuant to Article 8 of Commission Regulation (EC) No 1979/2006 of 22 December 2006 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries (3) exceed the quantities available for products originating in China and other third countries. (2) It is therefore necessary to establish the extent to which the licence applications sent to the Commission no later than 14 January 2011 can be met, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences lodged pursuant to Article 8 of Regulation (EC) No 1979/2006 between 1 and 7 January 2011 and sent to the Commission no later than 14 January 2011 shall be met at a percentage rate of the quantities applied for as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 368, 23.12.2006, p. 91. ANNEX Origin of products Percentage allocations China Third countries other than China  Traditional importers (Article 4(1) of Regulation (EC) No 1979/2006) 91,458435 % 100 %  New importers (Article 4(2) of Regulation (EC) No 1979/2006) 17,262928 %   : No application for a licence has been sent to the Commission.